Title: The Duc de La Vauguyon to John Adams: A Translation, 30 December 1781
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Adams, John



Versailles 30 December 1781

You have desired, sir, that as soon as I should be arrived at Versailles, I should communicate to the Comte de Vergennes the disposition you have to take a step that has been recommended by several well intentioned members of the States of Holland, and that I should give him to understand at the same time the resolution which you have taken to abstain from it, if he disapproves it. That minister charges me to acquaint you that he perceives no inconvenience in the visit which you propose to make to the president of the Assembly of the States General, to the ministers of the republic, and to the deputies of the principal cities of the province of Holland, provided that, without leaving with one or the other any ministerial writing, you confine yourself to demanding of them, whether the memorial which you presented some months ago, has been an object of the delibera­tions of their high mightinesses, and what is the answer which you may transmit to the congress of the United States of North America.
I do not yet precisely know, sir, when I shall be able to return to The Hague; but I foresee nothing to prolong my absence beyond the time I at first projected. Receive, sir, fresh assurance of those inviolable sentiments of the most distinguished consideration, with which I have the honor to be your most humble and most obedient servant,

Le Duc De la vauguyon

